WIGGINTON, Judge.
Florida Power and Light Company seeks review of a workers’ compensation order issued some thirteen months following the final hearing. The employer’s preference would be to relitigate the claim, suggesting that the evidence is stale and that the deputy’s recollection has been dimmed by the passage of time. We agree that a more expeditious disposition of the claim, once heard, would better serve the ends of justice; however, we cannot disagree with the deputy’s conclusions, save one, and as modified, the order is affirmed.
We must disagree with the deputy’s determination of the commencement date for permanent partial disability benefits. The pretrial stipulation clearly designates the date of maximum medical improvement as June 8, 1977, and this is reflected in the final order. . The deputy properly found that the accident and injury severely disabled Bryant resulting in his termination of employment, and causing his loss of wage-earning capacity.
We find the parties’ stipulation as to maximum medical improvement and the deputy’s findings to be conclusive. We find no record basis for the deputy’s choice of February 8, 1977 as the date on which Bryant’s permanent partial disability began.
The deputy’s order is hereby modified to establish June 8, 1977, as the date on which the disability benefits shall commence. The remaining issues before us are affirmed.
BOOTH and WENTWORTH, JJ., concur.